Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the  

Authorization for this examiner’s amendment was given in an interview with Mr. Gene Su on July 28, 2022.

The application has been amended as follows: 

IN THE CLAIMS:
(Currently Amended) A method for a first computer system to perform logical overlay tunnel monitoring, wherein the method comprises:
	obtaining, from a management entity, control information identifying a list of multiple logical overlay tunnels to be monitored, wherein the list includes a first logical overlay tunnel between a first virtual tunnel endpoint (VTEP) on the first computer system and a second VTEP on a second computer system;
based on the control information, configuring, by a first monitoring agent on the first computer system, a probe packet that is addressed from the first monitoring agent to a second monitoring agent on the second computer system;
injecting, by the first monitoring agent, the probe packet at the first VTEP to cause the first VTEP to perform encapsulation and send an encapsulated probe packet over the first logical overlay tunnel towards the second VTEP and the second monitoring agent;
receiving, from the second monitoring agent over the first logical overlay tunnel, an encapsulated response packet that includes a response packet addressed from the second monitoring agent to the first monitoring agent; and
based on the response packet, determining a tunnel performance metric associated with the first logical overlay tunnel between the first VTEP and the second VTEP.  

(Original) The method of claim 1, wherein injecting the probe packet comprises:
	injecting, by the first monitoring agent operating in a user space of the first computer system, the probe packet at the first VTEP operating in a kernel space of the first computer system.

(Currently Amended) The method of claim 1, wherein configuring the probe packet comprises:
	configuring a synchronization (SYN) packetthe SYN packet is the probe packet, the SYN-ACK packet is the response packet, and the SYN-ACK packet specifies a second sequence number to indicate a response to a first sequence number in the SYN packet.

(Original) The method of claim 1, wherein configuring the probe packet comprises:
	configuring address information to address the probe packet from (a) a first Media Access Control (MAC) address associated with the first monitoring agent to (b) a second MAC address associated with the second monitoring agent to cause the second VTEP to forward the probe packet towards the second monitoring agent.

(Original) The method of claim 1, wherein determining the tunnel performance metric comprises:
	determining a latency measurement associated with the first logical overlay tunnel based on a transmit (TX) timestamp associated with the probe packet and a receive (RX) timestamp associated with the response packet.

(Original) The method of claim 1, wherein the method further comprises:
	prior to obtaining the control information, generating and sending event information to the management entity, wherein the event information identifies a logical network configuration event associated with a logical switch port that is assigned with the first VTEP. 

(Currently Amended) The method of claim 1, wherein the method further comprises:
	in response to restarting the first monitoring agent, wherein the first monitoring agent is a stateless agent. 	

(Currently Amended) A non-transitory computer-readable storage medium that includes a set of instructions which, in response to execution by a processor of a first computer system, cause the processor to perform a method of logical overlay tunnel monitoring, wherein the method comprises:
	obtaining, from a management entity, control information identifying a list of multiple logical overlay tunnels to be monitored, wherein the list includes a first logical overlay tunnel between a first virtual tunnel endpoint (VTEP) on the first computer system and a second VTEP on a second computer system;
based on the control information, configuring, by a first monitoring agent on the first computer system, a probe packet that is addressed from the first monitoring agent to a second monitoring agent on the second computer system;
injecting, by the first monitoring agent, the probe packet at the first VTEP to cause the first VTEP to perform encapsulation and send an encapsulated probe packet over the first logical overlay tunnel towards the second VTEP and the second monitoring agent;
receiving, from the second monitoring agent over the first logical overlay tunnel, an encapsulated response packet that includes a response packet addressed from the second monitoring agent to the first monitoring agent; and
based on the response packet, determining a tunnel performance metric associated with the first logical overlay tunnel between the first VTEP and the second VTEP.  

(Original) The non-transitory computer-readable storage medium of claim 8, wherein injecting the probe packet comprises:
	injecting, by the first monitoring agent operating in a user space of the first computer system, the probe packet at the first VTEP operating in a kernel space of the first computer system.

(Currently Amended) The non-transitory computer-readable storage medium of claim 8, wherein configuring the probe packet comprises:
	configuring a synchronization (SYN) packetthe SYN packet is the probe packet, the SYN-ACK packet is the response packet, and the SYN-ACK packet specifies a second sequence number to indicate a response to a first sequence number in the SYN packet.

(Original) The non-transitory computer-readable storage medium of claim 8, wherein configuring the probe packet comprises:
	configuring address information to address the probe packet from (a) a first Media Access Control (MAC) address associated with the first monitoring agent to (b) a second MAC address associated with the second monitoring agent to cause the second VTEP to forward the probe packet towards the second monitoring agent.

(Original) The non-transitory computer-readable storage medium of claim 8, wherein determining the tunnel performance metric comprises:
	determining a latency measurement associated with the first logical overlay tunnel based on a transmit (TX) timestamp associated with the probe packet and a receive (RX) timestamp associated with the response packet.

(Original) The non-transitory computer-readable storage medium of claim 8, wherein the method further comprises:
	prior to obtaining the control information, generating and sending event information to the management entity, wherein the event information identifies a logical network configuration event associated with a logical switch port that is assigned with the first VTEP. 

(Currently Amended) The non-transitory computer-readable storage medium of claim 8, wherein the method further comprises:
	in response to restarting the first monitoring agent, wherein the first monitoring agent is a stateless agent. 	

(Currently Amended) A computer system, being a first computer system, comprising:
	a first virtual tunnel endpoint (VTEP) to establish a first logical overlay tunnel with a second VTEP on a second computer system; and
	a first monitoring agent configured to 
	obtain, from a management entity, control information identifying a list of multiple logical overlay tunnels to be monitored, wherein the list includes a first logical overlay tunnel between the first VTEP and the second VTEP;
	based on the control information, configure a probe packet that is addressed from the first monitoring agent to a second monitoring agent on the second computer system;
	inject the probe packet at the first VTEP to cause the first VTEP to perform encapsulation and send an encapsulated probe packet over the first logical overlay tunnel towards the second VTEP and the second monitoring agent;
	receive, from the second monitoring agent over the first logical overlay tunnel, a response packet that is addressed from the second monitoring agent to the first monitoring agent; and
	based on the response packet, determine a tunnel performance metric associated with the first logical overlay tunnel between the first VTEP and the second VTEP.  

(Original) The computer system of claim 15, wherein injecting the probe packet comprises the first monitoring agent performing the following:
	inject, by the first monitoring agent operating in a user space of the first computer system, the probe packet at the first VTEP operating in a kernel space of the first computer system.

(Currently Amended) The computer system of claim 15, wherein configuring the probe packet comprises the first monitoring agent performing the following:
	configure a synchronization (SYN) packetthe SYN packet is the probe packet, the SYN-ACK packet is the response packet, and the SYN-ACK packet specifies a second sequence number to indicate a response to a first sequence number in the SYN packet.

(Original) The computer system of claim 15, wherein configuring the probe packet comprises the first monitoring agent performing the following:
	configure address information to address the probe packet from (a) a first Media Access Control (MAC) address associated with the first monitoring agent to (b) a second MAC address associated with the second monitoring agent to cause the second VTEP to forward the probe packet towards the second monitoring agent.

(Original) The computer system of claim 15, wherein determining the tunnel performance metric comprises the first monitoring agent performing the following:
	determine a latency measurement associated with the first logical overlay tunnel based on a transmit (TX) timestamp associated with the probe packet and a receive (RX) timestamp associated with the response packet.

(Original) The computer system of claim 15, wherein the computer system is configured to:
	prior to obtaining the control information, generate and send event information to the management entity, wherein the event information identifies a logical network configuration event associated with a logical switch port that is assigned with the first VTEP. 

(Currently Amended) The computer system of claim 15, wherein the computer system is configured to:
	in response to restarting the first monitoring agent, wherein the first monitoring agent is a stateless agent. 	


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: All the claims are allowable over the prior art of record because prior art fail to teach or fairly suggest a computer system and a method for a computer system as recited in the present claims, particularly including the features of obtaining, from a management entity, control information identifying a list of multiple logical overlay tunnels to be monitored, wherein the list includes a first logical overlay tunnel between a first virtual tunnel endpoint (VTEP) on the first computer system and a second VTEP on a second computer system; based on the control information, configuring, by a first monitoring agent on the first computer system, a probe packet that is addressed from the first monitoring agent to a second monitoring agent on the second computer system; injecting, by the first monitoring agent, the probe packet at the first VTEP to cause the first VTEP to perform encapsulation and send an encapsulated probe packet over the first logical overlay tunnel towards the second VTEP and the second monitoring agent; receiving, from the second monitoring agent over the first logical overlay tunnel, an encapsulated response packet that includes a response packet addressed from the second monitoring agent to the first monitoring agent; and based on the response packet, determining a tunnel performance metric associated with the first logical overlay tunnel between the first VTEP and the second VTEP. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Schroeder patent, the Ling et al. PG Pub., the Apathotharanan et al. PG Pub., the Boutros et al. PG Pub., and the Breslau et al. patent, are cited for further references. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MIN JUNG/Primary Examiner, Art Unit 2472